Citation Nr: 1131944	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  She also had subsequent service with the United States Marine Corps Reserves through at least 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in New Orleans, Louisiana, which denied service connection for PTSD.

In March 2008, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

When the case was last before the Board in February 2009, it was remanded for additional development.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with psychiatric disorders other than PTSD, the issue on the title page has been recharacterized.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her Reserve unit was activated during Desert Storm, and that she incurred a stressor during that period.  No official document showing that the Veteran served during Desert Storm has been located.  However, the Veteran contends that portions of her records are missing.  Despite numerous attempts to obtain her records through numerous locations, no official record of any service by the Veteran after 1990 has been located.  However, it does appear that the service personnel and/or service treatment records may be incomplete.  

Therefore, in one last attempt to verify the last period of service alleged by the Veteran, records of the Veteran's pay and earning should be sought from the Defense Finance and Accounting Service (DFAS).  If the Veteran performed paid service during the period from 1990 to 1992, stressor verification during the dates the Veteran served should be sought.  Then, additional development should be conducted based on the facts found.  

The Veteran should be afforded an opportunity to submit any formal or information records showing that she had service of any type after 1990 or during Desert Storm, including pay records, copies of Orders, pay and leave statements, and the like.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Defense Finance and Accounting Service (DFAS) search for any record that the Veteran earned pay or leave from January 1, 1990 to December 31, 1992, as a member of the U.S. Marine Corps Reserve, or in any capacity for any military department or reserve component.  

The request to DFAS should include both the Veteran's current legal name and her legal name at the time of active service, as well as her service department number and any other identifying number which might assist DFAS to provide the specific dates - not retirement points - for all the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between January 1, 1990 and December 31, 1992.  

2.  If the records or a statement from DFAS cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and the Veteran's representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded an opportunity to submit or identify any evidence which might assist her to substantiate her claim, to include providing more specific information about any alleged stressor.  The Veteran is again urged to provide any available evidence of any type regarding psychiatric treatment proximate to her active duty or during her reserve service.

4.  If DFAS confirms that the Veteran had reserve component service during a period from January 1, 1990 through December 31, 1992, the RO/AMC should prepare a summary of each date on which or period during which the Veteran had service of any type, to include ACDUTRA or INACDUTRA, based on the information supplied by DFAS.  The summary should include each date on which the Veteran performed ACDUTRA or INACDUTRA.  If a period of ACDUTRA or INACDUTRA lasted longer than one day, the beginning and ending date of any period of service in excess of one day should be included in the summary.  

5.  Then, the RO/AMC should request that Camp Pendleton search each type of pertinent record or system of records which would show whether a military department service member (active or reserve member) died on any date during which the Veteran had paid ACDUTRA or INACDUTRA. 

Camp Pendleton should also be asked to search records which track aviation accidents to determine whether there was a helicopter crash or other aviation accident with death on any date or during any period of ACDUTRA or INADUTRA performed by the Veteran during the period from January 1, 1990 to December 31, 1992.  

6.  If a service member death or reported stressor (aviation accident or helicopter crash with service member death) is confirmed at Camp Pendleton on any date of ACDUTRA or INACDUTRA performed by the Veteran, conduct any additional required development, to include obtaining medical opinion or examination.

7.  Conduct any development required as a result of any information obtained or submitted during the course of this Remand if that evidence is not already addressed in one of the paragraphs from #1 to #5.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


